MEMORANDUM**
Ma San San Myint, a native and citizen of Myanmar, petitions for review of the Board of Immigration Appeals’ (“BIA”) affirmance of an Immigration Judge’s (“IJ”) denial of her application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), and deny the petition.
Substantial evidence supports the IJ’s and BIA’s adverse credibility determination based on inconsistencies between petitioner’s testimony and application and inconsistencies between her testimony and her husband’s testimony, including with regard to her second arrest, her detentions, and her marital status. See id. at 1043-45.
Because petitioner failed to demonstrate that she was eligible for asylum, it follows that she did not satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Because petitioner’s CAT claim is based on the same testimony that was found not credible, and she points to no other evidence to support this claim, her CAT claim also fails. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.